Citation Nr: 0407314	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  95-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a floating 
fracture of the right knee.  

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the appellant was scheduled for a 
travel board hearing in July 2000.  The appellant failed 
without explanation to report for the hearing and did not 
request that it be rescheduled.  Accordingly, the Board 
concludes that the appellant has effectively withdrawn his 
hearing request.  See 38 C.F.R. § 20.702(d) (2003).

This case was previously before the Board and was remanded to 
the RO in March 1997 and August 2000.  

REMAND

The appellant seeks entitlement to service connection for 
residuals of a right knee injury.  He contends, essentially, 
that he injured his right knee during an automobile accident 
in July 1986.  

Initially, the Board notes that medical and police records do 
confirm that the appellant sustained a floating right knee 
fracture on July 22, 1986 as a result of an automobile 
accident.  A January 1998 VA examiner opined that the 
appellant's current right knee disability, diagnosed as 
multiple fractures of the right knee joint including a 
lateral tibial plateau fracture, is related to the July 1986 
accident.  Therefore, the critical question in this case 
becomes what was the appellant's duty status at the time of 
the July 1986 accident?  At the January 1998 VA examination, 
the appellant maintained that at the time of the accident he 
was returning from two weeks of active duty for training at 
"Camp Roberson."  

As noted in prior Board remands, a Report of Separation and 
Record of Service shows that the appellant served in the 
California Army National Guard from May 1976 to September 
1987; however, only a period of active duty for training from 
January 30, 1977 to September 6, 1977 has been verified.  The 
document reflects that at the time of discharge the appellant 
was assigned to "Co C 240th Sig Bn, CAL ARNG, San Pedro, CA".  
The Adjutant General of California and the National Personnel 
Records Center were unable to verify the specific dates of 
the appellant's California Army National Guard service from 
May 1976 to September 1987, as well as the type of service 
during each period of enlistment (i.e., whether it was active 
duty, active duty for training or inactive duty for 
training).

Given that the appellant's duty status on July 22, 1986 is 
highly relevant to the adjudication of his claim for service 
connection, the Board feels that fairness to the appellant 
mandates that another attempt be made to verify his service 
status in July 1986.  While the Board apologizes for the 
delay this action will cause in the processing of the 
appellant's appeal, it points out that determining the 
appellant's service status at the time of the 1986 accident 
is crucial to his claim.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should ask the appellant to 
provide copies of any evidence he may 
have which verifies his duty status in 
July 1986, particular in the days prior 
to and following the July 22, 1986 
accident.  This evidence could include, 
among other things, copies of his active 
duty for training orders, pay stubs, his 
W-2 form for 1986, employment records, or 
any other documentation, which may tend 
to corroborate his contention that he was 
returning from a period of active duty 
for training at the time of the accident.  
The appellant should be advised that 
failure to provide such evidence will 
result in adjudication of his claim based 
on the evidence of record.  

2.  VBA should also contact the 
appropriate service department and 
request unit records, pay records and any 
other records relative to the appellant 
and "Co C 240th Sig Bn, CAL ARNG, San 
Pedro, CA" for July 1986.  An additional 
attempt to secure the records should be 
undertaken with the Army National Guard 
command and the Army National Guard 
Personnel Center in Falls Church, 
Virginia.  All records received in 
response to the above inquiries should be 
associated with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

3.  Thereafter, VBA should readjudicate 
the claim of service connection for 
residuals of a floating fracture of the 
right knee.  

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
appellant is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




